      Case 3:21-cv-00235-N Document 1 Filed 02/03/21              Page 1 of 36 PageID 1



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

GRANVILLE WILBORN,                              §§
                                                §§
        Plaintiff,                              §§
                                                §§
                                                §§
vs.
vs.                                             §§        CIVIL ACTION NO.  3:21-cv-00235
                                                                       NO, __________
                                                §§
DOLLAR TREE, INC. AND DT RETAIL                 §§                   Jury Demand
PROPERTIES, LLC                                 §§
                                                §§
        Defendants.                             §§

                                   NOTICE OF REMOVAL


TO THE HONORABLE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF TEXAS:

                                        I.
                           COURT AND PARTY INFORMATION

        1.     DOLLAR TREE, INC. ("Defendant Dollar Tree") AND DT RETAIL

PROPERTIES, LLC ("Defendant DT Retail") (collectively "Defendants") are the defendants in a

civil action commenced on December 31, 2020 in the County Court at Law No. 1, Ellis County,

Texas, entitled Granville Wilborn
                          Wilborn v. Dollar Tree, Inc. and DT
                                                           DT Retail Properties, LLC, Cause No.

                                                    Plaintiff's Original Petition with Request for
20-C-3575 ("State Court Action"). Copies of the (1) Plaintiffs

Written Discovery; (2) Citation to DT Retail Properties, LLC; (3) Citation to Dollar Tree, Inc.;

(4) Return of Service for DT Retail Properties, LLC; (5) Return of Service for Dollar Tree, Inc.;

(6) Defendants' Original Answer and Request for Disclosure; and (7) the Civil Docket Sheet are

attached hereto and constitute all process, pleadings and orders served in the State Court Action.

See Index of State Court Documents attached hereto. The address for the County Court at Law


NOTICE OF REMOVAL
NOTICE    REMOVAL                                                                               P AGE 1
                                                                                                PAGE  1
                                                                            8228517 vl
                                                                                    v1 (79656.00088.000)
    Case 3:21-cv-00235-N Document 1 Filed 02/03/21                  Page 2 of 36 PageID 2



No. 1, Ellis County, Texas is as follows: 109 S. Jackson St. Third Floor, Waxahachie, TX 75165.

       2.      Plaintiff in the State Court Action is Granville Wilborn ("Plaintiff').
                                                                        ("Plaintiff"). Plaintiff is

represented by Mildred Ashley (Texas Bar No. 24091551) of The Law Offices of Kelly T.

Curran, Midtown Office Center, 5720 LBJ Freeway, Suite 440, Dallas, Texas 75240, (469) 730-

3007, mildred@ktclawfirm.com. Defendants Dollar Tree, Inc. and DT Retail Properties, LLC are

the defendants in the State Court Action and are represented by Kenneth C. Riney (Texas Bar

No. 24046721) and Clayton S. Carter (Texas Bar No. 24120750) of Kane Russell Coleman

Logan, PC, 901 Main Street, Suite 5200, Dallas, Texas 75202, (214) 777-4200,

kriney@krcl.com, ccarter@krcl.com.

                                           II.
                                   STATE COURT ACTION

        3.     Plaintiff claims that on January 4, 2019, Plaintiff was injured when he slipped on

items on the floor while walking down the aisle at the Dollar Tree located at 500 E. Knox Street,

Ennis, Texas 75119.

       4.      Defendants requested a trial by jury in the State Court Action, and the jury fee has

been paid.

                                          III.
                                 GROUNDS FOR REMOVAL

       5.      Defendants file this Notice of Removal on the grounds of diversity jurisdiction

under 28 U.S.C. § 1332(a). A suit may be removed from state court to federal court on the

grounds of diversity jurisdiction when the suit involves a controversy between citizens of

different states and the amount in controversy exceeds $75,000, exclusive of interest and costs.

       6.      Except as otherwise expressly provided by an Act of Congress, any civil action

brought in a state court of which the district courts of the United States have original jurisdiction



NOTICE OF REMOVAL
NOTICE    REMOVAL                                                                                  P
                                                                                                   PAGE
                                                                                                     AGE 2
                                                                               8228517 vl
                                                                                       v1 (79656.00088.000)
     Case 3:21-cv-00235-N Document 1 Filed 02/03/21                 Page 3 of 36 PageID 3



may be removed to the district court of the United States for the district and division embracing

the place where the action is pending. See 28 U.S.C. § 1441. The Dallas Division of the Northern

District of Texas is the United States district and division embracing Ellis County, Texas, the

county in which the State Court Action is pending.

A.       This Notice of Removal is timely filed.

         7.     The citation and petition in this action were served on Defendant DT Retail on

January 5, 2021, by serving Defendant DT Retail's registered agent. The citation and petition in

this action were served on Defendant Dollar Tree on January 11, 2021, by serving the Texas

Secretary of State. This Notice of Removal is filed within thirty (30) days of receipt of the

citation and petition and is, therefore, timely filed pursuant to U.S.C. § 1446(b).

B.       Complete diversity exists between the parties properly joined.

         8.     This is a civil action that falls under the Court's
                                                            Court’s original jurisdiction pursuant to

28 U.S.C. § 1332(a) and is one that may be removed to this Court based on diversity of

citizenship in accordance with 28 U.S.C. §§ 1441 and 1446. Complete diversity exists in this

case because Plaintiff and Defendants are citizens of different states.

         (i)    Plaintiff

         9.                  Plaintiff's Original Petition, Plaintiff is a resident of Ellis County,
                As stated in Plaintiffs

Texas. Thus, Plaintiff is now, and was at the time this action commenced, a citizen of the State of

Texas.

         (ii)   Defendants

         10.    Defendant Dollar Tree, Inc. is a corporation formed under the laws of the

Commonwealth of Virginia, with its principal place of business in the Commonwealth of




NOTICE OF REMOVAL
NOTICE    REMOVAL                                                                                  P
                                                                                                   PAGE
                                                                                                     AGE 3
                                                                               8228517 vl
                                                                                       v1 (79656.00088.000)
     Case 3:21-cv-00235-N Document 1 Filed 02/03/21                Page 4 of 36 PageID 4



Virginia. Thus, Defendant Dollar Tree, is now, and was at the time this action commenced, a

citizen of the Commonwealth of Virginia and of no other state.

       11.     Defendant DT Retail properties, LLC is a limited liability company whose sole

member is DT Realty, LLC. DT Realty, LLC is a limited liability company whose sole member

is DTD Tennessee, Inc., a corporation formed under the laws of the State of Delaware with its

principal place of business in the Commonwealth of Virginia. Thus, Defendant DT Retail

Properties, LLC is now, and was at the time this action was commenced, a citizen of the

Commonwealth of Virginia and State of Delaware and of no other state.

       12.     As Plaintiff is a citizen of the State of Texas and not of the Commonwealth of

Virginia or the State of Delaware, complete diversity exists pursuant to 28 U.S.C. § 1332.

C.     The amount in controversy requirement is satisfied.

       13.                     Plaintiff's Original Petition, the amount in controversy in this
               As reflected in Plaintiffs

action, exclusive of interest and costs, exceeds the sum of $75,000. Specifically, as explicitly

stated in Plaintiffs
          Plaintiff's Original Petition, Plaintiff seeks monetary relief over $100,000 but not more

                   Plaintiff's Original Petition, ¶
than $200,000. See Plaintiffs                     ¶ 2.02. Therefore, the estimate of damages that

has been put at issue in this action by Plaintiff and the amount in controversy in this action

exceeds $75,000.

       14.     Removal of the State Court Action is proper pursuant to 28 U.S.C. § 1441,

because it is a civil action brought in a state court, and the federal district courts have original

jurisdiction over the subject matter under 28 U.S.C. § 1332(a) because Plaintiff and Defendants

are diverse in citizenship.




NOTICE OF REMOVAL
NOTICE    REMOVAL                                                                                 P AGE 4
                                                                                                  PAGE
                                                                              8228517 vl
                                                                                      v1 (79656.00088.000)
    Case 3:21-cv-00235-N Document 1 Filed 02/03/21                 Page 5 of 36 PageID 5



       WHEREFORE, Defendants, pursuant to these statutes and in conformance with the

requirements set forth in 28 U.S.C. § 1446, removes this action for trial from the County Court at

                                                     3rd day of February, 2021.
Law No. 1, Ellis County, Texas to this Court on this 3rd



                                       Respectfully submitted,

                                        KANE RUSSELL COLEMAN LOGAN PC


                                       By: /s/ Kenneth C. Riney
                                           Kenneth C. Riney
                                           State Bar No. 24046721
                                           E-Mail: kriney@krcl.com
                                           Clayton S. Carter
                                           State Bar No. 24120750
                                           E-Mail: ccarter@krcl.com

                                             901 Main Street, Suite 5200
                                             Dallas, Texas 75202
                                             Telephone:     (214) 777-4200
                                             Facsimile:     (214) 777-4299

                                       ATTORNEYS FOR DEFENDANTS



                                CERTIFICATE OF SERVICE

                                                           3rd day of February, 2021, a copy of the
        The undersigned hereby certifies that on this the 3rd
foregoing document was filed electronically with the Clerk of Court using the CM/ECF system.
Notice of this filing will be sent to counsel for Plaintiff by operation of the Court's
                                                                                 Court’s electronic
filing system, unless counsel for Plaintiff is not registered with the CM/ECF system, in which
case the undersigned certifies that a copy of the foregoing document was sent to counsel for
Plaintiff via certified mail, return receipt requested.


                                       /s/ Kenneth C. Riney
                                       Isl
                                       Kenneth C. Riney




NOTICE OF REMOVAL
NOTICE    REMOVAL                                                                                P
                                                                                                 PAGE
                                                                                                   AGE 5
                                                                             8228517 vl
                                                                                     v1 (79656.00088.000)
      Case 3:21-cv-00235-N Document 1 Filed 02/03/21                 Page 6 of 36 PageID 6



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

GRANVILLE WILBORN,                                §§
                                                  §§
        Plaintiff,                                §§
                                                  §§
                                                  §§
vs.
vs.                                               §§          CIVIL ACTION NO. __________
                                                                                21-235
                                                  §§
DOLLAR TREE, INC. AND DT RETAIL                   §§                   Jury Demand
PROPERTIES, LLC                                   §§
                                                  §§
        Defendants.                               §§

                          INDEX OF STATE COURT DOCUMENTS


DOCUMENT                                                                    DATE

1.      Plaintiff's Original Petition with Request for Written
        Plaintiffs                                                           12/31/2020
        Discovery

2.      Citation to Dollar Tree, Inc.                                        12/31/2020

3.      Citation to DT Retail Properties, LLC                                12/31/2020

4.      Return of Service for Dollar Tree, Inc.                              01/20/2021

5.      Defendants'   Original    Answer   and     Requests    for           01/28/2021
        Disclosure

6.      Civil Docket Sheet                                                   02/03/2021




INDEX OF STATE COURT DOCUMENTS                                                            SOLO PAGE
                                                                         8233165v1 (79656.00088.000)
                     Case 3:21-cv-00235-N Document 1 Filed 02/03/21                           Filed 12/31/2020
                                                                                 Page 7 of 36 PageID    7      11:54 AM
                                                                                                      Krystal Valdez
                                                                                                       County Clerk
                                                                                                    Ellis County, Texas
                                                       20-C-3575
                                         CAUSE NO. _____________________

             GRANVILLE WILBORN                                     §§             IN THE COUNTY COURT
             Plaintiff,                                            §§
                                                                   §§                         1
             vv..                                                  §§             AT LAW NO. ______
                                                                                              1
                                                                   §§
             DOLLAR TREE INC., and DT RETAIL                       §§
             PROPERTIES LLC                                        §§
             Defendant.                                            §§             ELLIS COUNTY, TEXAS

                                      PLAINTIFFS ORIGINAL PETITION WITH
                                       REQUEST FOR WRITTEN DISCOVERY

                    TO THE HONORABLE JUDGE OF SAID COURT:

                    COMES NOW Plaintiff, GRANVILLE WILBORN, and files this Original Petition
             against Defendant, DOLLAR TREE INC., and DT RETAIL PROPERTIES LLC and in
             support thereof would respectfully show the Court as follows:


                                           I. DISCOVERY-CONTROL PLAN

                     1.01 Pursuant to Rule 190.3 of the Texas Rules of Civil Procedure, this case will be
             governed according to Discovery Control Plan, Level II.

                                              II. JURISDICTION AND VENUE

                     2.01 Venue is proper in Ellis County under Texas Civil Practice & Remedies Code
             section 15.002 because all or a substantial part of the events or omissions giving rise to the claim
             occurred in Ennis County.

                     2.02 The Court has jurisdiction over Plaintiff because he is a resident of Texas and
             Defendant because they are a foreign entity and conducts business in Texas. Venue of this case
             is proper in Ellis County, Texas because it is where the underlying events that led to this lawsuit
                                                                        Court’s jurisdictional
             occurred. The amount of damages sought are within this Court's     jurisdictional limits
                                                                                               limits. Plaintiff
                                                                                                       Plaintiff
             seeks monetary damages of $100,000 but less $200,000.

                                                         I11. PARTIES
                                                         Ill.

                        3.01 Plaintiff, GRANVILLE WILBORN, individually is an individual residing in
                        Ellis County.

                     3.02 Defendant, DOLLAR TREE INC., is a Corporation registered in Texas; and
             having a principal place of business at 500 E. Knox St., Ennis, Texas 75119 and operating a




Copy from re:SearchTX
                 Case 3:21-cv-00235-N Document 1 Filed 02/03/21                 Page 8 of 36 PageID 8



             location at 500 E. Knox St., Ennis, Texas 75119. Defendant may be served with process through
             its registered agent Texas Secretary of state at 1019 Brazos St., Austin, Texas 78701.

                  3.03 Defendant, DT RETAIL PROPERTIES LLC is a Corporation registered in Texas;
             and having a principal place of business at 500 E. Knox St., Ennis, Texas 75119 and operating a
             location at 500 E. Knox St., Ennis, Texas 75119. Defendant may be served with process through
             its registered agent CORPORATION SERVICE COMPANY D/B/A CSC LAWYERS INCO at
                      th
             211 E 7 7th Street Suite 620, Austin, Texas 78701.



                                                          IV. FACTS

                      4.01 On January 4, 2019, Plaintiff visited Dollar Tree and DT retail properties LLC
             located at 500 E. Knox St., Ennis, Texas 75119. At that same time and place, Plaintiff was
             walking down the aisle slipped on items on the floor. Plaintiffs sustained severe and painful
             personal injuries of which Plaintiffs still suffer today.

                                             V. RESPONDEAT SUPERIOR


                      5.01 The occurrence causing the injuries to Plaintiff was a result of the negligence of
                    DOLLAR TREE INC., DT RETAIL PROPERTIES LLC, its agents, servants, and/ or
               employees, which negligent acts and/or omissions were committed by DOLLAR TREE INC.,
               DT RETAIL PROPERTIES LLC agents, servants, and/or employees while in the course and
                 scope of their employment for DOLLAR TREE INC., DT RETAIL PROPERTIES LLC.
                  Therefore, Defendant DOLLAR TREE INC., DT RETAIL PROPERTIES LLC is liable
                                                             pursuant to the doctrine of Respondeat Superior

                                       VI. PLAINTIFF WAS NOT NEGLIGENT

                     6.01 The occurrence causing injury to Plaintiff was not caused in any way by
             Plaintiffs fault, carelessness, or negligence.
             Plaintiff’s


                                         VII. PREMISES CLAIM BY INVITEE

                    7.01 Defendant was in possession of the premises at 500 E. Knox St., Ennis, Texas
                       the date
             75119on the   date ofof the
                                     the accident.
                                          accident. Plaintiff
                                                     Plaintiff entered    defendant’s premises
                                                               entered defendant's      premises in
                                                                                                 in response to
                                                                                                    response to
             defendant’s invitation
             defendant's            and for
                         invitation and  for their
                                             their mutual
                                                   mutual benefit
                                                          benefit as
                                                                  as aa fast food restaurant.

                    7.02. On said occasion, DOLLAR TREE INC., and DT RETAIL PROPERTIES
             LLC through its agents, servants, and/or employees, failed to exercise the high degree of care
             owed to Plaintiff, and was negligent and reckless in the following respects:

                            A.      Failing to adequately train its agents, servants, and/or employees;

                            B.      Failing to properly supervise its agents, servants, and/or employees;




Copy from re:SearchTX
                 Case 3:21-cv-00235-N Document 1 Filed 02/03/21                 Page 9 of 36 PageID 9



                            C.     Failing to correct or warn Plaintiff of a hazardous and unreasonably
                                   dangerous condition that it knew or should have known existed,
                                   specifically the wet substance on the bathroom floor; and
                            D.     Failure to adequately provide for Plaintiff safety in that Defendant failed
                                   to inspect and discover a condition that it knew or should have known was
                                   potentially hazardous.

                     7.03 Such negligence above was a proximate cause of the occurrence in question and
             Plaintiffs’ resulting injuries and damages as set forth thereafter.
             Plaintiffs'

                                                      VIII. DAMAGES

                     8.01 As a direct and proximate result of the occurrence made the basis of this lawsuit,
             Plaintiffs was caused to suffer severe bodily injuries and damages as set out below.

                            (a)    Reasonable expenses for necessary medical care in the past and future;
                            (b)    Pain and suffering in the past and future;
                            (c)    Physical impairment in the past and future;
                            (d)    Disfigurement, past and future;
                            (e)
                                  IX. T.R.C.P. 193.7 NOTICE SELF AUTHENTICATION

                       9.01 Plaintiffs hereby gives notice, pursuant to Tex. R. Civ. P. 193.7, of Plaintiffs
             intent to utilize against the party producing same any document produced in response to written
             discovery served by these Plaintiffs, and any documents exchanged provided between the parties
             (including but not limited to, correspondence, pleadings, records, and discovery responses)
             during the trial of this matter.
                                               X. REQUEST FOR DISCLOSURE

                      10.01 Defendant is requested to disclose the information or material described in Rule
                   (a-l).
             194.2 (a-1).
                                                        XI. PRAYER

                      11.01 For these reasons, Plaintiffs ask that the Court issue citation for defendant to
             appear and answer, and that plaintiffs be awarded a judgment against defendant for the following:
                a. Actual damages.
                b. Exemplary damages.
                c. Prejudgment and post judgment interest.
                d. Court costs.
                e. All other relief to which plaintiff is entitled.




Copy from re:SearchTX
                Case 3:21-cv-00235-N Document 1 Filed 02/03/21   Page 10 of 36 PageID 10



                                                      The Law Offices of Kelly T. Curran


                                                   BY: ___________________________________
                                                   MILDRED
                                                   MIL         ASHLEY
                                                        DRED ASHLE
                                                                 24091551
                                                   State bar No. 24091
                                                   Midtown Office Center
                                                   5720 LBJ Fwy. Suite 440
                                                   Dallas, Texas 75240
                                                   Phone (469) 730-3007
                                                   Fax (469) 458-2993
                                                   Mildred@ktclawfirm.com
                                                   ATTORNEY FOR PLAINTIFF




Copy from re:SearchTX
                    Case 3:21-cv-00235-N Document 1 Filed 02/03/21         Page 11 of 36 PageID 11




                                        CAUSE NO. _____________________

             GRANVILLE WILBORN                                 §§             IN THE COUNTY COURT
             Plaintiff,                                        §§
                                                               §§
             vv..                                              §§             AT LAW NO. ______
                                                               §§
             DOLLAR TREE INC., and DT RETAIL                   §§
             PROPERTIES LLC                                    §§
             Defendant.                                        §§  ELLIS COUNTY, TEXAS
             ________________________________________________________________________


                            PLAINTIFF’S
                            PLAINTIFF'S FIRST REQUEST FOR WRITTEN DISCOVERY

             ______________________________________________________________________________


             TO:           DOLLAR TREE INC., who may be served with process through its registered
                        agent Texas Secretary of state at 1019 Brazos St., Austin, Texas 78701.



             TO:          DT RETAIL PROPERTIES LLC., who may be served with process through its
             registered agent CORPORATION SERVICE COMPANY D/B/A CSC LAWYERS INCO at
                     th
             211 E 77th Street Suite 620, Austin, Texas 78701.


                     COMES NOW, GRANVILLE WILBORN, Plaintiff in the above styled cause of action
             and serves PLAINTIFF'S FIRST REQUEST FOR WRITTEN DISCOVERY upon Defendant,
             DOLLAR TREE INC., and DT RETAIL PROPERTIES LLC as allowed by Tex.R.Civ.P. 192
             through 197. Defendant must answer each request separately, fully, in writing, and under oath,
             within fifty (50) days of this notice.




Copy from re:SearchTX
                Case 3:21-cv-00235-N Document 1 Filed 02/03/21   Page 12 of 36 PageID 12



                                                      Respectfully submitted,

                                                      The Law Offices of Kelly T. Curran


                                                   BY: ___________________________________
                                                   MILDRED
                                                   MI          ASHLEY
                                                       d7RED ASHLE
                                                   State bar No. 24091
                                                                 24091551
                                                   Midtown Office Center
                                                   5720 LBJ Fwy. Suite 440
                                                   Dallas, Texas 75240
                                                   Phone (469) 730-3007
                                                   Fax (469) 458-2993
                                                   Mildred@ktclawfirm.com
                                                   Mildred®ktclawfirm.com
                                                   ATTORNEY FOR PLAINTIFF




Copy from re:SearchTX
                Case 3:21-cv-00235-N Document 1 Filed 02/03/21                   Page 13 of 36 PageID 13

                                                    I. INSTRUCTIONS

             1.      For each document or other requested information that you assert is privileged or for any
             other reason excludable from discovery, identify that document or other requested information.
             State the specific grounds for the claim of privilege or other ground for exclusion. Also, for each
             document, state the date of the document, the name, job title, and address of the person who
             prepared it; the name, address, and job title of the person to whom it was addressed or circulated
             or who saw it; the name, job title, and address of the person now in possession of the document;
             and a description of the subject matter of the document.

             2.      For any requested information about a document that no longer exists or cannot be located,
             identify the document, state how and when it passed out of existence, or when it could no longer
             be located, and the reason(s) for the disappearance. Also, identify each person having knowledge
             about the disposition or loss and identify each document evidencing the existence or nonexistence
             of each document that cannot be located.

                                                      II. DEFINITIONS

             The following definitions shall have the following meanings, unless the context requires otherwise:

             1.      "Plaintiff'    “GRANVILLE WILBORN " means Plaintiff, her agents, representatives,
                     "Plaintiff" or "GRANVILLE
             and all other persons acting in concert with her, or under her control, whether directly or indirectly,
             excluding her attorney.

             2.                     “Defendants" DOLLAR TREE INC., and DT RETAIL PROPERTIES
                     "Defendant" or "Defendants"
             LLC " means Defendant, their agents, representatives, employers and all other persons acting in
             concert with him, or under their control, whether directly or indirectly, excluding his attorney.

             3.      "You" or "your" means Defendant, DOLLAR TREE INC., and DT RETAIL
             PROPERTIES LLC , their successors, predecessors, divisions, subsidiaries, present and former
             officers, agents, employees, employers and all other persons acting on behalf of Defendant,
             successors, predecessors, divisions, and subsidiaries.
             4.      "Document(s)" means all written, typed, or printed matter and all magnetic or other records
             or documentation of any kind or description (including, without limitation, letters, correspondence,
             telegrams, memoranda, notes, records, minutes, contracts, agreements, records, or notations of
             telephone or personal conversations, conferences, inter-office communications, E-mail, microfilm,
             bulletins, circulars, pamphlets, photographs, facsimiles, invoices, tape recordings, computer
             printouts and work sheets), including drafts and copies not identical to the originals, all
             photographs and graphic matter, however produced or reproduced, and all compilations of data
             from which information can be obtained, and any and all writings or recordings of any type or
             nature, in your actual possession, custody, or control, including those in the possession, custody,
             or control of any and all present or former directors, officers, employees, consultants, accountants,
             attorneys, or other agents, whether or not prepared by you.
             Plaintiff’s Original
             Plaintiffs  Original Petition
                                  Petition with
                                           with Written Discovery                                     Page 7 of 17

Copy from re:SearchTX
                Case 3:21-cv-00235-N Document 1 Filed 02/03/21                     Page 14 of 36 PageID 14

             5.      "File" means any collection or group of documents maintained, held, stored, or used
             together, including, without limitation, all collections of documents maintained, held, or stored in
             folders, notebooks, or other devices for separating or organizing documents.
             6.      "Person" means any natural person, corporation, firm, association, partnership, joint
             venture, proprietorship, governmental body, or any other organization, business, or legal entity,
             and all predecessors or successors in interest.
             7.      "Relating to" and "relates to" mean, without limitation, embodying, mentioning, or
             concerning, directly or indirectly, the subject matter identified in the interrogatory.
             8.      "Concerning" means, in whole or in part, directly or indirectly, referring to, relating to,
             connected with, commenting on, responding to, showing, describing, analyzing, reflecting, and
             constituting.
             9.      "Communication" means any oral or written communication of which the Defendant has
             knowledge, information, or belief.
             10.     "Date" means the exact date, month, and year, if ascertainable, or, if not, the best available
             approximation.
             11.     "Describe" or "identify," when referring to a person, means you must state the following:
                     a.     The full name;
                     b.     The present or last known residential address;
                     c.     The present or last known residential and office telephone numbers;
                     d.     The occupation, job title, employer, and employer's address at the time of the event
                            or period referred to in each particular interrogatory; and
                     e.     In the case of any person other than an individual, identify the officer, employee,
                            or agent most closely connected with the subject matter of the interrogatory, and
                            the officer who is responsible for supervising that officer or employee.
             12.     "Describe" or "identify," when referring to a document, means you must state following:
                     a.     The nature (e.g., letter, handwritten note) of the document;
                     b.     The title or heading that appears on the document;
                     c.     The date of the document and the date of each addendum, supplement, or other
                            addition or change;
                     d.     The identity of the author and of the signer of the document, and of the person on
                            whose behalf or at whose request or direction the document was prepared or
                            delivered; and
                     e.     The present location of the document, and the name, address, position or title, and
                            telephone number of the person or persons having custody of the document.
             13.     The word "and" means "and/or."
             14.     The word "or" means "or/and."
             15.                                                                               Plaintiff's petition(s).
                     "Accident," "incident," or "collision," refers to the incident pleaded in Plaintiffs




             Plaintiff’s Original
             Plaintiffs  Original Petition
                                  Petition with
                                           with Written Discovery                                        Page 8 of 17

Copy from re:SearchTX
                Case 3:21-cv-00235-N Document 1 Filed 02/03/21                Page 15 of 36 PageID 15

                                           III. INTERROGATORIES

             INTEROGATORY NO. 1: Please identify the person(s) answering any of these interrogatories
             by giving your full name, residence, business address, and occupation, and identify the office you
             hold for the Defendant.

             ANSWER:

             INTEROGATORY NO. 2: Please describe how you believe the incident in question occurred,
             giving a complete description of the events and/or statements, which took place immediately
             preceding the immediately subsequent to the incident.

             ANSWER:



             INTEROGATORY NO. 3: Please describe each act and omission on the part of Plaintiff that
             contend contributed
             contend contributed in any way
                                 in any way to
                                            to Plaintiff's
                                               Plaintiff’s damages.
                                                           damages.

             ANSWER:



             INTEROGATORY NO. 4: Please state those facts which you contend establish that the incident
             in question was caused solely and/or proximately by a new and independent cause, and describe
             each such new and independent cause.

             ANSWER:



             INTEROGATORY NO. 5: Please state those facts which you contend establish that the incident
             in question was the result of any unavoidable accident and/or was the result of events and/or
             conditions wholly beyond your scope and control.

             ANSWER:



             INTEROGATORY NO. 6: Did Defendant take any action to warn persons on the property of
             the conditions
             the            of the
                 conditions of the walkway
                                   walkway upon
                                           upon which
                                                which the
                                                      the Plaintiff
                                                          Plaintiff was
                                                                    was injured,
                                                                        injured, prior
                                                                                 prior to
                                                                                       to Plaintiffs
                                                                                          Plaintiff’s injury?
                                                                                                      injury?

             ANSWER:




             Plaintiff’s Original
             Plaintiffs  Original Petition
                                  Petition with
                                           with Written Discovery                                 Page 9 of 17

Copy from re:SearchTX
                Case 3:21-cv-00235-N Document 1 Filed 02/03/21                 Page 16 of 36 PageID 16

             INTEROGATORY NO. 7: For each person, including employees, who was present at the time
             and place of the incident in question, please identify such people and/or employees by name,
             address, telephone number, title, and job description.

             ANSWER:



             INTEROGATORY NO. 8: If you or any agent or employee of Defendant made any examination
             of inspection of the location of the accident in question on the premises in the 24 hours before and
             after the time of the occurrence in question, please state:

                    (a)     The date and time of the day of such examination or inspection;
                    (b)     The identification, including name, address and telephone number of the person
                            making such examination;
                    (c)     A description of what such examination or inspection consisted of;
                    (d)     A description of what such examination or inspection revealed or showed; and
                    (e)     A description of every act or activity done or undertaken by you or any agent or
                            employee of Defendant as a result of any condition or circumstance disclosed by
                            such examination or inspection.

             ANSWER:



             INTEROGATORY NO. 9: If you have any information that Plaintiff made any admission or
             declaration against interest which in any way would tend to support your version of this case,
             please state:

                    (a)     The time and place when such admission or declaration was made;
                    (b)     The substance of the admission or declaration; and
                    (c)     The names, addresses and telephone number of all persons in whose presence such
                            admission or declaration was made.

             ANSWER:



             INTEROGATORY NO. 10: If you contend that Plaintiff did not fall as alleged in this action, or
             was not injured as alleged in this action, please state each fact on which you base your contention,
             identify any persons by name, address and telephone number who support this contention, and
             identify any documents that support this contention.

             ANSWER:



             Plaintiff’s Original
             Plaintiffs  Original Petition
                                  Petition with
                                           with Written Discovery                                 Page 10 of 17

Copy from re:SearchTX
                Case 3:21-cv-00235-N Document 1 Filed 02/03/21                Page 17 of 36 PageID 17

             INTEROGATORY NO. 11: If you contend that Defendant neither knew nor should have known
             of the alleged condition in question, please state for each fact on which you base your contention,
             identify all persons by name, address and telephone number who support this contention, and
             identify any documents which support this contention.

             ANSWER:



             INTEROGATORY NO. 12: Please state the name, address, and telephone number of the entity
             and/or persons who were responsible for maintaining the premises, including keeping the
             restaurant walkway free of potential danger and hazards, at the time of the incident in question.

             ANSWER:



             INTEROGATORY NO. 13: State whether any entity (ies) or person(s) identified in Interrogatory
             No. 12 did anything to avoid the incident in question or did anything that caused or contributed to
             the incident in question, and if so, describe such action.

             ANSWER:



             INTEROGATORY NO. 14: Please describe all incidents in which persons have fallen on the
             store’s walkway, or injured themselves on the store's
             store's                                       store’s walkway at the DOLLAR TREE INC., and
             DT RETAIL PROPERTIES LLC at 500 E. Knox St., Ennis, Texas 75119, the past 5 years by
             stating:
                      (a)  The names of the person who allegedly fell;
                      (b)
                      (b)  The defect they alleged

             ANSWER:



             INTEROGATORY NO. 15: If you contend that you did not have control of the area where the
             incident in question occurred please provide:

                    (a)     The persons or entities you allege had custody and control of the area where the
                    incident occurred; and
                    (b)     The factual basis for the allegation that such persons or entities had custody or
                    control of the area where the incident occurred.

             ANSWER:



             Plaintiff’s Original
             Plaintiffs  Original Petition
                                  Petition with
                                           with Written Discovery                                Page 11 of 17

Copy from re:SearchTX
                Case 3:21-cv-00235-N Document 1 Filed 02/03/21                Page 18 of 36 PageID 18

             INTEROGATORY NO. 16: Please identify by name any individual or organization who was
             either working on or in charge of the maintenance of the stairwell and staircase in question within
             the week
             the week prior
                      prior to
                            to Plaintiffs
                               Plaintiff’s injury.
                                           injury.

             ANSWER:




             Plaintiff’s Original
             Plaintiffs  Original Petition
                                  Petition with
                                           with Written Discovery                                Page 12 of 17

Copy from re:SearchTX
                  Case 3:21-cv-00235-N Document 1 Filed 02/03/21                Page 19 of 36 PageID 19



                                           IV. REQUEST FOR PRODUCTION

             1.     All communication occurring between Plaintiff, or anyone acting on her behalf, in the one
             hand, and Defendant, or anyone acting on his behalf, on the other, including but not limited to,
             handwritten notes of any such communication, copies of any correspondence transcripts of tape
             recordings, tapes containing recordings, etc.

             2. All video tape recordings and any written employee statements concerning the accident in
             question made at any time on the day of the accident and any time after.

             3.       Exact copies of each writing and document that Defendant intends to introduce at the trial
             of this cause.

             4.      Exact copies of each writing and document received from any law enforcement or
             regulatory agency of the federal or state governments relating to the premises in question or subject
             matter of this suit. [NOTE: This would include any civil or criminal citations, city permits, red
             tags, etc.]



             5.      Exact copies of each understanding or agreement Defendant, or anyone acting on its behalf,
             has reached or entered into with any person or entity with respect to the occurrence out of which
             the above styled and numbered cause arises, or with respect to any claim Defendant has asserted,
             as a result of any loss or damage incurred or sustained as a consequence of such occurrence.



             6.      Exact copies of claims made or suits filed, and any incident reports relating thereto, with
             respect to each incident where a person, including Plaintiff was injured due to restaurant walkway
             not being well maintained and free of hazards.



             7.      Exact copies of any incident reports relating to the incident in question.


             8.       Any pictures, photographs, slides, drawings, graphs, charts, video tape recordings, or other
             visual or audio representations demonstrating, reflecting, portraying, or intended to demonstrate,
             illustrate or recreate the incident or condition in question. The     work product
                                                                             The work    product of
                                                                                                  of Defendant's
                                                                                                     Defendant’s
             attorney is excluded from the Request, unless it is intended to be used as an exhibit at trial.



             9.      Exact copies of all policies, procedures, or guidelines in connection with the maintenance
             of the bathroom at DOLLAR TREE INC., and DT RETAIL PROPERTIES LLC at 500 E.
             Knox St., Ennis, Texas 75119
             Plaintiff’s Original
             Plaintiffs  Original Petition
                                  Petition with
                                           with Written Discovery                                  Page 13 of 17

Copy from re:SearchTX
                   Case 3:21-cv-00235-N Document 1 Filed 02/03/21                 Page 20 of 36 PageID 20

             10.    Exact copies of all documents concerning the design, construction, modification, or
             improvements of the floor of DOLLAR TREE INC., and DT RETAIL PROPERTIES LLC
             at 500 E. Knox St., Ennis, Texas 75119

             11.    Exact copies of all warnings of a dangerous condition concerning the location of the
             incident in question.



             12.    A copy of the safety management file in effect and/or in existence at the time of the incident
             in question concerning the control and/or operation of the premises in question.



             13.    Exact copies of all contracts between you and any entity or person reasonable for the
             maintenance of the location of the incident in question on the premises in question.


             14.     All contracts, agreements, correspondence, or other documents between Defendant, or its
             agents, and the persons or entities responsible or the maintenance of DOLLAR TREE INC., and
             DT RETAIL PROPERTIES LLC at 500 E. Knox St., Ennis, Texas 75119

             15.       Produce all documents evidencing a conviction of the Plaintiff which Defendant may use
             at trial, pursuant to Tex.R.Civ.Evid. 609(f).



             16.   Produce all manuals, guidelines or instruction books that Defendant, or its agents, gives to
             employees regarding the investigation and/or reporting of accidents.



             17.    Any and all photographs, recording, movies, slides, or video tapes in the care, custody or
             control of you or any of your agents or representatives, depicting the plaintiff, or the accident
             scene.



             18.      All witness statements regarding this incident in the custody or control of defendant.



             19.     Copies of any surveillance movies, photos, videotapes, slides or other likeness of Plaintiff.
             This request specifically requests the defendant to produce any and all such films or photos taken
             of the
             of the plaintiff
                    plaintiff by
                              by the
                                 the defendant,
                                      defendant, the
                                                  the defendant’s  agents, servants,
                                                      defendant's agents,  servants, representatives, employees or
             attorneys, or at their direction at any time after the date of the incident which is the subject of this
             suit.



             Plaintiff’s Original
             Plaintiffs  Original Petition
                                  Petition with
                                           with Written Discovery                                     Page 14 of 17

Copy from re:SearchTX
                Case 3:21-cv-00235-N Document 1 Filed 02/03/21                    Page 21 of 36 PageID 21

             20.    Any and all documents and tangible things, including all tangible reports, physical models,
             compilations of data and other material, prepared by an expert or for an expert in anticipation of
             the expert's
             the expert’s trial
                          trial and
                                and deposition
                                    deposition testimony
                                                  testimony oror prepared
                                                                  prepared by
                                                                            by an
                                                                               an expert   used for
                                                                                  expert used    for consultation if
                                                                                                     consultation if
             prepared in anticipation of litigation or for trial when it forms a basis either in whole or in part of
             the opinions of an expert who is to be called as a witness.



             21.     A copy
                     A  copy of
                             of the
                                 the documents
                                     documents contained
                                                  contained in  Defendant’s claim
                                                             in Defendant's  claim file
                                                                                    file regarding  the incident
                                                                                         regarding the   incident made
                                                                                                                  made
             the basis of this suit, other than those created in anticipation of litigation or for trial. (See In re
             Texas Farmers Ins. Exchange, 990 S.W.2d 337 Tex App.-Texarkana, 1999) (holding that if the
             primary motivating
             primary   motivating factor
                                    factor of
                                            of the
                                               the insurer’s
                                                   insurer's investigation
                                                              investigation is to evaluate
                                                                            is to  evaluate the
                                                                                             the claim
                                                                                                  claim toto determine
                                                                                                             determine
                                                              lawsuit avoided....
             whether it should be settled and the potential lawsuit   avoided…. the
                                                                                  the investigation
                                                                                       investigation in
                                                                                                      in not conducted
                                                                                                         not conducted
             in anticipation of litigation.



             22.    A copy
                    A  copy ofof any
                                 any report,
                                     report, correspondence,  memoranda, adjuster's
                                             correspondence, memoranda,    adjuster’s notes
                                                                                       notes or
                                                                                             or journal
                                                                                                 journal or
                                                                                                         or log,  or
                                                                                                             log, or
             any other documents prepared at any time prior to the service of citation in this suit, at the request
             of Defendant's
             of Defendant’s insurers,
                              insurers, adjustor,
                                        adjustor, claim
                                                  claim services,
                                                        services, or
                                                                  or investigation, regarding the
                                                                     investigation, regarding   the occurrence
                                                                                                    occurrence in in
             question or any of the injuries or damages alleged to have resulted therefrom (except for privileged
             attorney-client communication).



             23.      Any document or other tangible item of any description which you contend contains
             information supporting your contention regarding the date Defendant reasonably anticipated
             litigation.




             Plaintiff’s Original
             Plaintiffs  Original Petition
                                  Petition with
                                           with Written Discovery                                      Page 15 of 17

Copy from re:SearchTX
                Case 3:21-cv-00235-N Document 1 Filed 02/03/21                 Page 22 of 36 PageID 22

                                            V. REQUEST FOR ADMISSIONS



                        Admit or deny the truth of the following statements:

             REQUEST 1:
             REQUEST 1: Plaintiff
                        Plaintiff properly
                                  properly named
                                           named defendant
                                                 defendant in
                                                           in plaintiff's
                                                              plaintiff’s original
                                                                          original petition.
                                                                                   petition.

             RESPONSE:

             REQUEST 2:
             REQUEST   2: The document attached
                          The document attached as
                                                as Plaintiff's
                                                   Plaintiff’s Original
                                                               Original petition
                                                                        petition is
                                                                                 is aa genuine
                                                                                       genuine copy of that
                                                                                               copy of that
             document.

             RESPONSE:

                                     attached as
             REQUEST 3: The document attached as Plaintiff's
                                                 Plaintiff’s Original
                                                             Original petition
                                                                      petition was
                                                                               was received
                                                                                   received by
                                                                                            by DOLLAR
             TREE INC., and DT RETAIL PROPERTIES LLC at 500 E. Knox St., Ennis, Texas 75119.
             RESPONSE:

             REQUEST 4:
             REQUEST   4: The document attached
                          The document attached as
                                                as Plaintiff's
                                                   Plaintiff’s Original
                                                               Original petition
                                                                        petition was
                                                                                 was created
                                                                                     created before
                                                                                             before November
             28, 2019.

             RESPONSE:

             REQUEST 5: The      original of
                            The original  of the
                                             the document
                                                  document attached
                                                           attached as
                                                                    as Plaintiff's
                                                                       Plaintiff’s Original
                                                                                   Original petition
                                                                                            petition is
                                                                                                     is in the
                                                                                                        in the
             possession, custody, or control of DOLLAR TREE INC., and DT RETAIL PROPERTIES
             LLC store, its agents or representatives.
             RESPONSE:

             REQUEST 6: DOLLAR TREE INC., and DT RETAIL PROPERTIES LLC its agents or
             employees were convicted of a felony or a crime involving moral turpitude.

             RESPONSE:

             REQUEST 7: Defendant leased the premises located at 500 E. Knox St., Ennis, Texas 75119 at
             the time of the accident.
             RESPONSE:

             REQUEST 8: Defendant had control of the premises located at 500 E. Knox St., Ennis, Texas
             75119 at the time of the accident.
             RESPONSE:

             REQUEST 9: Defendant was in charge of maintaining the premises, including the aisles at 500
             E. Knox St., Ennis, Texas 75119 at the time of the accident.



             RESPONSE:

             REQUEST 11:
             REQUEST 11: Defendant's
                         Defendant’s business
                                     business was
                                              was open
                                                  open to
                                                       to the
                                                          the public
                                                              public at
                                                                     at the
                                                                        the time
                                                                            time the
                                                                                 the accident
                                                                                     accident occurred.
                                                                                              occurred.
             Plaintiff’s Original
             Plaintiff's Original Petition
                                  Petition with
                                           with Written Discovery                               Page 16 of 17

Copy from re:SearchTX
                Case 3:21-cv-00235-N Document 1 Filed 02/03/21              Page 23 of 36 PageID 23

             RESPONSE:

             REQUEST 12: Defendant was notified of the condition on the floor before the accident occurred.

             RESPONSE:

             REQUEST 13: Defendant, after becoming aware of the condition on the floor, did not take correct
             safety precautions until after the accident occurred.

             RESPONSE:

             REQUEST 14: Defendant was aware of the risk of injury created by the condition of the floor.

             RESPONSE:




             Plaintiff’s Original
             Plaintiffs  Original Petition
                                  Petition with
                                           with Written Discovery                             Page 17 of 17

Copy from re:SearchTX
   Case 3:21-cv-00235-N Document 1 Filed 02/03/21                            Page 24 of 36 PageID 24

                                         THE STATE OF TEXAS
                                          COUNTY OF ELLIS
                                          CAUSE NO: 20-C-3575
                                                 CITATION
PLAINTIFF'S ORIGINAL PETITION WITH REQUEST FOR WRITTEN DISCOVERY

 TO:      DOLLAR TREE INC
          REGISTERED AGENT: TEXAS SECRETARY OF STATE
          1019 BRAZOS ST
          AUSTIN, TX 78701


Defendant, in the hereinafter styled and numbered cause: 20-C-3575
You are hereby commanded to appear before COUNTY COURT AT LAW NO 1 of ELLIS COUNTY, TEXAS to
be held at the courthouse located at 109 S. Jackson of said County in the City of Waxahachie, Ellis County, Texas,
by filing a written answer to the petition of plaintiff — at or before 10:00 A.M. of the Monday next after the
expiration of 20 days after the date of service hereof at the County Clerk's office at P. 0. Box 250, Waxahachie, TX
75168, a copy of which accompanies this citation, in cause number 20-C-3575 styled

                                           GRANVILLE WILBORN
                                                   VS.
                                            DOLLAR TREE INC
                                        DT RETAIL PROPERTIES LLC

Filed in said court on the 12/31/2020

The name and address of the attorney for plaintiff, or the address of plaintiff is MILDRED ASHLEY , attorney for
the plaintiff, 5720 LBJ FWY., SUITE 440, DALLAS, TX 75240.

NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. If you or your attorney do
not file a written answer with the clerk who issued this citation by 10:00 A.M. on the Monday next following the
expiration of 20 days after you were served this citation and petition, a Default Judgment may be taken against
you.11

WITNESS: Krystal Valdez, County Clerk of the County Court at Law of Ellis, Texas.

ISSUED AND GIVEN UNDER MY HAND AND SEAL OF SAID COURT AT Waxahachie, Texas, on this
the 31st day of December, 2020.
                                                       Krystal Valdez, County Clerk
                                                       Ellis County Records Building
                                                       P. 0. Box 250
                                                       W        chie, TX 5168

                                                     By
                                                     MAN lY HOCUTT, DEP
   Case 3:21-cv-00235-N Document 1 Filed 02/03/21                                    Page 25 of 36 PageID 25


                                  RETURN OF SERVICE - CAUSE #20-C-3575

 GRANVILLE WILBORN                                              IN THE COUNTY COURT AT LAW NO 1
 VS.                                                            OF
 DOLLAR TREE INC                                                ELLIS COUNTY, TEXAS
 DT RETAIL PROPERTIES LLC


'NAME AND ADDRESS FOR SERVICE:
DOLLAR TREE INC
REGISTERED AGENT: TEXAS SECRETARY OF STATE
1019 BRAZOS ST
AUSTIN, TX 78701

Came to hand on the          day of                              , 20    , at                , o'clock    .m., and
executed in                                County, Texas by delivering to each of the within named defendants, in
person, a true copy of this Citation with the date of delivery endorsed thereon, together with the accompanying copy
of the PLAINTIFF'S ORIGINAL PETITION WITH REQUEST FOR WRITTEN DISCOVERY, at the following
times and places, to-wit:

 Name                                    Date/Time                  Place, Course and Distance from Courthouse


And not executed as to the defendant(s),

The diligence used in finding said defendant(s) being:

and the cause or failure to execute this process is:

and the information received as to the whereabouts of said defendant(s) being:


 FEES:                                                                                                       , Officer
 Serving Petition and Copy $
                                                                                                       County, Texas
 Total
                                                                          By:                                , Deputy

Affiant
COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
In accordance with Rule 107: The officer or authorized person who serves, ❑r attempts to serve, a citation shal l sign
the return. The signature is not required to be verified. If the return is signed by a person other than a sheriff,
constable or the clerk of the court, the return shall be signed under penalty of perjury and contain the following
statement:
"My name Is                                  , my date of birth is                   , and my address is
               (First, Middle, Last)

(Street, City, Zip)

I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGONG IS TRUE AND CORRECT.

Executed in                   C❑unty, State ❑f           , on the            day of


                                                                ❑eclarant/Authorized Pro❑ess Server

                                                                (Id # & expiration of certifcati❑n)
NOTARY:
STATE OF TEXAS
COUNTY OF ELLiS
SIGNED UNDER OATH BEFORE ME ON THIS                       DAY OF                20
                                                       NOTARY PUBLIC
   Case 3:21-cv-00235-N Document 1 Filed 02/03/21                                 Page 26 of 36 PageID 26

                                            THE STATE OF TEXAS
                                             COUNTY OF ELLIS
                                             CAUSE NO: 20-C-3575
                                                    CITATION
PLAINTIFF'S ORIGINAL PETITION WITH REQUEST FOR WRITTEN DISCOVERY

 TO:      DT RETAIL PROPERTIES LLC
          REGISTERED AGENT: CORPORATION SERVICE COMPANY DM/A CSC
          LAWYERS INCO
          211 E. 7TH STREET SUITE 620
          AUSTIN, TX 78701


Defendant, in the hereinafter styled and numbered cause: 20-C-3575
You are hereby commanded to appear before COUNTY COURT AT LAW NO 1 of ELLIS COUNTY, TEXAS to be
held at the courthouse located at 109 S. Jackson of said County in the City of Waxahachie, Ellis County, Texas, by
filing a written answer to the petition of plaintiff— at or before 10:00 A.M. of the Monday next after the expiration of
20 days after the date of service hereof at the County Clerk's office at P. 0. Box 250, Waxahachie, TX 75168, a copy
of which accompanies this citation, in cause number 20-C-3575 styled

                                             GRANVILLE WILBORN
                                                     VS.
                                              DOLLAR TREE INC
                                          DT RETAIL PROPERTIES LLC

Filed in said court on the 12/31/2020

The name and address of the attorney for plaintiff, or the address of plaintiff is MILDRED ASHLEY , attorney for the
plaintiff, 5720 LBJ FWY., SUITE 440, DALLAS, TX 75240.

NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. If you or your attorney do not
file a written answer with the clerk who issued this citation by 10:00 A.M. on the Monday next following the
expiration of 20 days after you were served this citation and petition, a Default Judgment may be taken against you."

WITNESS: Krystal Valdez, County Clerk of the County Court at Law of Ellis, Texas.

ISSUED AND GIVEN UNDER MY HAND AND SEAL OF SAID COURT AT Waxahachie, Texas, on this the
31st day of December, 2020.
                                                           Krystal Valdez, County Clerk
                                                           Ellis County Records Building
                                                           P. 0. Box 250
                                                           Wa h chie, TX 75168

                                                         By
                                                         MANDY HOCUTT, DEPU
   Case 3:21-cv-00235-N Document 1 Filed 02/03/21                                    Page 27 of 36 PageID 27
                                    RETURN OF SERVICE - CAUSE #20-C-3575

 GRANVILLE WILBORN                                                 IN THE COUNTY COURT AT LAW NO 1
 VS.                                                               OF
 DOLLAR TREE INC                                                   ELLIS COUNTY, TEXAS
 DT RETAIL PROPERTIES LLC


NAME AND ADDRESS FOR SERVICE:
DT RETAIL PROPERTIES LLC
REGISTERED AGENT: CORPORATION SERVICE COMPANY D/B/A CSC LAWYERS INCO
211 E. 7TH STREET SUITE 620
AUSTIN, TX 78701

Came to hand on the          day of                              , 20    , at                 , o'clock   .m., and
executed in                                County, Texas by delivering to each of the within named defendants, in
person, a true copy of this Citation with the date of delivery endorsed thereon, together with the accompanying copy of
the PLAINTIFF'S ORIGINAL PETITION WITH REQUEST FOR WRITTEN DISCOVERY , at the following times
and places, to-wit:

 Name                                     Date/Time                 Place, Course and Distance from Courthouse



And not executed as to the defendant(s),

The diligence used in finding said defendant(s) being:

and the cause or failure to execute this process is:

and the information received as to the whereabouts of said defendant(s) being:


 FEES:                                                                                                             , Officer
 Serving Petition and Copy S                                                                               , County, Texas
 Total
                                                                              By:                                  , Deputy

Affiant
COMPLETE IF YOU AREA PERSON OTHER THAN A SHERIFF, CONSTABLE. OR CLERK OF THE COURT.
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the
return. The signature is not required to be verified. If the return is signed by a person other than a sheriff, constable or
the clerk of the court, the return shall be signed under penalty of perjury and contain the following statement:
"My name is                                  , my date of birth is                    and my address is
                (First, Middle, Last)

(Street, City, Zip)

I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.

Executed in                   County, State of            on the            day of


                                                               Declarant/Authorized Process Server

                                                               (Id # & expiration of certification)
NOTARY:
STATE OF TEXAS
COUNTY OF ELLIS
SIGNED UNDER OATH BEFORE ME ON THIS                       DAY OF               20     .
                                                       NOTARY PUBLIC
                                                                                                                             Filed 1/20/2021
                                                                                                                                   1/20/2021 11:11 AM
                 Case 3:21-cv-00235-N Document 1 Filed 02/03/21                               Page 28 of 36 PageID 28                     Krystal Valdez
                                                                                                                                           County Clerk
                                                                                                                                    Ellis County, Texas
                                                          THE STATE OF TEXAS
                                                           COUNTY OF ELLIS
                                                           CAUSE NO: 20-C-3575
                                                                  CITATION
                 PLAINTIFF'S ORIGINAL PETITION WITH REQUEST FOR WRITTEN DISCOVERY

                  TO:      DOLLAR TREE INC
                           REGISTERED AGENT: TEXAS SECRETARY OF STATE
                           1019 BRAZOS ST
                           AUSTIN, TX 78701


                 Defendant, in the hereinafter styled and numbered cause: 20-C-3575
                 You are hereby commanded to appear before COUNTY COURT AT LAW NO 1 of ELLIS COUNTY, TEXAS to
                 be held at the courthouse located at 109 S. Jackson of said County in the City of Waxahachie, Ellis County, Texas,
                 by filing a written answer to the petition of plaintiff— at or before 10:00 A.M. of the Monday next after the
                 expiration of 20 days after the date of service hereof at the County Clerk's office at P. O. Box 250, Waxahachie, TX
                 75168, a copy of which accompanies this citation, in cause number 20-C-3575 styled

                                                            GRANVILLE WILBORN
                                                                    VS.
                                                             DOLLAR TREE INC
                                                         DT RETAIL PROPERTIES LLC

                 Filed in said court on the 12/31/2020

                 The name and address of the attorney for plaintiff, or the address of plaintiff is MILDRED ASHLEY , attorney for
                 the plaintiff, 5720 LBJ FWY., SUITE 440, DALLAS, TX 75240.

                 NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. If you or your attorney do
                 not file a written answer with the clerk who issued this citation by 10:00 A.M. on the Monday next following the
                 expiration of 20 days after you were served this citation and petition, a Default Judgment may be taken against
                 you."
                 WITNESS: Krystal Valdez, County Clerk of the County Court at Law of Ellis, Texas.

                  ISSUED AND GIVEN UNDER MY HAND AND SEAL OF SAID COURT AT Waxahachie, Texas, on this
                 the 31st day of December, 2020.
                                                                         Krystal Valdez, County Clerk
                                                                         Ellis County Records Building
                                                                         P. O. Box 250
                                                                         Wax h ehie, TX 5168

                                                                      By
                                                                      MAN      HOCUTT, I E j tTY




Copy from re:SearchTX
          re:SearchTX
                 Case 3:21-cv-00235-N Document 1 Filed 02/03/21                                          Page 29 of 36 PageID 29



                                                   RETURN OF SERVICE - CAUSE #20-C-3575

                  GRANVILLE WILBORN                                                IN THE COUNTY COURT AT LAW NO I
                  VS.                                                              OF
                  DOLLAR TREE INC                                                  ELLIS COUNTY, TEXAS
                  DT RETAIL PROPERTIES LLC


                 NAME AND ADDRESS FOR SERVICE:
                 DOLLAR TREE INC
                 REGISTERED AGENT: TEXAS SECRETARY OF STATE
                 1019 BRAZOS ST
                 AUSTIN, TX 78701

                Came to hand on the       day of 3c xy\                   4          ,
                                                                               20 4. I, at      1         , o'clock A .m., and
                executed in 'craw 3                     County, Texas by delivering to each of the within named defendants, in-
                imam a true copy of this Citation with the date of delivery endorsed thereon, together with the accompanying copy
                of the PLAINTIFF'S ORIGINAL PETITION WITH REQUEST FOR WRITTEN DISCOVERY, at the following
                times and places, to-wit:

                  Name                                   Date/Time                   Place, Course and Distance from Courthouse
                                                                7-1                    javytA PO .60X                   iac0                        TX   ti


                                                                        lov14/-1                          -7 41             H30 0 000 (00(ci qt513
                 The diligence used in finding said defendant(s) being:

                 and the cause or failure to execute this process is:

                 and the information received as to the whereabouts of said defendant(s) being:


                  FEES:                                                                                                                  „Career--
                  Serving Petition and Copy
                                                                                                                                  , County, Texas
                  Total                     $          15
                                                                                                                                        , Depttey

                 Affiant
                 COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT,
                 In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign
                 the return. The signature is not required to be verified. If the return is signed by a person other than a sheriff,
                 constable or the clerk of the court, the return shall be signed under penalty of perjury and contain the following
                 statement: "
                 "My name IWO-WM( Lef\arD                 (iL., my date of birth is 61:944 I 7( , and my address is
                                (First, Middle, Last),
                  51So            Ven— pi,evy                    t                                  19L-1/-0
                 (Street, City, Zip)

                 I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.

                 Executed in—VG N)        tTh County, State of       ) ( on the          ) 1    day gaG q Ltt


                                                                                           ant/Authori              Server

                                                                                   (Id # & expiration of celtification
                 NOTARY:
                 STATE OF TEXAS
                 COUNTY OF ELLIS
                 SIGNED,AN R OATH BEFORE ME ON THIS                  A,DAY OF ,--//b),///_                               oVrt/Pii
                                                                                                                                ,    1ACQUELINE RENDONCERVANTEZ
                                 eptdovr,,                              NOTARY PUW: C                                          e>

                                                                                                                    4.:PS     0     Notary PUbfic, Stateof Texas
                                                                                                                   3 &•     P)::" Comm. Expires 08-13-2024
                                                                                                                   1 .?;'''''''''''' Notary ID 132623008

Copy from re:SearchTX
                        Case 3:21-cv-00235-N Document 1 Filed 02/03/21                       Page 30 of 36 PageID 30




                                                 SENDER: COMPLETE THIS SECTION                          COMPLETE THIS SECTION ON DELIVERY

                                                 • Complete items 1, 2, and 3.                          A. Signature
                                                 • Print your name and address on the reverse                                                              0 Agent
                                                                                                        X                                                  El Addressee
                                                   so that we can return the card to you.
                                                                                                        B. Received by (Printed Name)                  C. Date of Delivery
                                                 •  Attach this card to the back of the mailpiece,
                                                    or on the front if space permits.
                                                 1. Article Addressed to:                               D. is delivery address different from item 1? Q Yes
                                                      Doi     Tree-                                        If PIES, enteMzielivew address below:      0 No

                                                TEXAS SECRETARY OF STATE
                                                                                                                         JAN 11 2021
                                                      CITATIONS UNIT
                                                      P.O. BOX 12079

                                                                   MI
                                                        9590 9402 4972 9063 4044 84
                                                                                                      3. Service Type
                                                                                                      ❑ Adult Signature
                                                                                                      0 Adult Signature Restricted Delivery
                                                                                                      ❑ Certified Mail®
                                                                                                      0 Certified Mail Restricted Delivery
                                                                                                      0 Collect on Delivery
                                                                                                                                                  0 Priority Mail Express®
                                                                                                                                                  0 Registered MaiITM
                                                                                                                                                  0 Registered Mall Restricted
                                                                                                                                                    Delivery
                                                                                                                                                  0 Return Receipt for
                                                                                                                                                    Merchandise
                                                                                                      0 Collect on Delivery Restricted Delivery   0 Signature ConfirmationTM
                                                 2. Article Number (Transfer from service label)                                                  0 Signature Confirmation
                                                                                                       I Insured Mail
                                                                                                                                                    Restricted Delivery
                                                 7018 1130 0000 6067 4673                                Insured Mail Restricted Delivery
                                                                                                         (over $500)
                                                 PS Form 3811, July 2015 PSN 7530-02-000-9053                                                 Domestic Return Receipt




Copy
copy from re:SearchTX
          re:SearchTX
                                                                                               Filed 1/28/2021 5:12 PM
      Case 3:21-cv-00235-N Document 1 Filed 02/03/21               Page 31 of 36 PageID 31                 Krystal Valdez
                                                                                                            County Clerk
                                                                                                     Ellis County, Texas

                                      CAUSE NO. 20-C-3575

GRANVILLE WILBORN,                                §§         IN THE COUNTY COURT
                                                  §§
         Plaintiff,                               §§
                                                  §§
vs.
vs.                                               §§         AT LAW NO. 1
                                                  §§
DOLLAR TREE, INC. AND DT RETAIL                   §§
PROPERTIES, LLC,                                  §§
                                                  §§
         Defendants.                              §§         ELLIS COUNTY, TEXAS

           DEFENDANTS DOLLAR TREE, INC. AND DT RETAIL PROPERTIES,
             LLC'S ORIGINAL ANSWER AND REQUEST FOR DISCLOSURE

         COME NOW DOLLAR TREE, INC. ("Defendant Dollar Tree") AND DT RETAIL

PROPERTIES, LLC ("Defendant DT Retail") (collectively "Defendants") and file this, their

Original Answer and Request for Disclosure and, in support thereof, would show the Court as

follows:

                                             I.
                                       GENERAL DENIAL

         Defendants place in issue all matters contained in Plaintiffs
                                                            Plaintiff's Original Petition and any

amendments thereto, by general denial, pursuant to Rule 92 of the Texas Rules of Civil

Procedure.

                                              II.
                                        SPECIAL DENIAL

         Defendant Dollar Tree denies that it is liable in the capacity in which it has been sued and

denies that it is a correct party to this lawsuit. Defendant Dollar Tree specifically denies that it

owned or operated the premises at issue.

                                              III.
                                         JURY DEMAND

         Defendants respectfully demand a trial by jury.

DEFENDANTS DOLLAR TREE, INC. AND DT RETAIL PROPERTIES,
LLC'S ORIGINAL ANSWER AND REQUEST FOR DISCLOSURE                                                 PAGE 1
                                                                                                      1
                                                                               8206821 vl
                                                                                       v1 (79656.00088.000)
   Case 3:21-cv-00235-N Document 1 Filed 02/03/21                   Page 32 of 36 PageID 32




                                                 IV.

       Defendants assert that the alleged dangerous condition was open and obvious and/or

known to Plaintiff.

                                                  V.

       Defendants assert that Plaintiff was negligent with respect to the occurrence in question

and that his negligence, fault, assumption of the risk, acts and/or omissions were the sole

proximate cause, or in the alternative, a contributing proximate cause of this occurrence and

Plaintiff’s damages, if any.
Plaintiff's

                                                 VI.

       Defendants allege that the negligence, fault, responsibility, acts and/or omissions of other

                                                                                           Plaintiff'ss
defendants, responsible third parties or other entities or persons bar in whole or in part Plaintiff

claims for damages from Defendants. Such negligence, fault, responsibility, acts and/or

omissions on the part of others were either the sole proximate cause or a concurring cause of the

               Plaintiff's damages, if any.
occurrence and Plaintiffs

                                                 VII.

       Defendants allege that the intervening and/or superseding negligence, fault and/or

responsibility of other defendants, responsible third parties or other entities or persons

                   Plaintiffs’ damages, if any, and bar recovery of Plaintiffs
proximately caused Plaintiffs'                                      Plaintiff's damages, if any,

from Defendants.

                                                VIII.

       Defendants allege that the new and independent acts and/or omissions of other

defendants, responsible third parties or other entities or persons over which Defendants had no

control and that were not reasonably foreseeable by Defendants, destroyed any alleged causal

DEFENDANTS DOLLAR TREE, INC. AND DT RETAIL PROPERTIES,
LLC'S ORIGINAL ANSWER AND REQUEST FOR DISCLOSURE                                                  PAGE 2
                                                                                8206821 vl
                                                                                        v1 (79656.00088.000)
   Case 3:21-cv-00235-N Document 1 Filed 02/03/21                  Page 33 of 36 PageID 33



connection, if any, between the acts and/or omissions of which Plaintiff complains and the

occurrence in question, thereby becoming the immediate cause of the occurrence and Plaintiff
                                                                                   Plaintiff'ss

damages, if any.

                                                 IX.

       Defendants assert that in accordance with Section 33.013 of the Texas Civil Practice &

Remedies Code, Defendants may not be held jointly and severally liable for any amount of

damages claimed herein unless the percentage of responsibility of Defendants when compared

with that of each responsible party, each settling person, and each responsible third party, is

greater than fifty percent (50%).

                                                 X.

                              Plaintiff's claims are barred in whole or in part in that Plaintiffs
       Defendants assert that Plaintiffs                                                Plaintiff's

injuries and/or damages, if any, are the result, in whole or in part, of a preexisting and/or

subsequent condition(s) and/or disability, and are not the result of any act and/or omission

Defendants.

                                                 XI.

       Defendants invoke the limitation on liability for medical or health care expenses as

provided by section 41.0105 of the Texas Civil Practice and Remedies Code. Specifically,

Plaintiff is limited to recovery of medical or health care expenses actually paid or incurred by or

on behalf of Plaintiff, not to include amounts adjusted, discounted or written-off, as reflected in

Plaintiff's medical billing records that are produced in this matter.
Plaintiffs

                                                XII.

       Defendants hereby invoke their entitlement to all definitions, instructions, defenses and

limitations provided by Chapter 41 of the Texas Civil Practice and Remedies Code, including but


DEFENDANTS DOLLAR TREE, INC. AND DT RETAIL PROPERTIES,
LLC'S ORIGINAL ANSWER AND REQUEST FOR DISCLOSURE                                               PAGE 3
                                                                             8206821 vl
                                                                                     v1 (79656.00088.000)
   Case 3:21-cv-00235-N Document 1 Filed 02/03/21                 Page 34 of 36 PageID 34



not limited to, sections 41.003, 41.004, 41.005, 41.006, 41.007, 41.008, 41.009 and 41.012.

                                               XIII.

       Defendants deny any alleged act or omission under the circumstances herein justify any

claim for exemplary or punitive damages. Such claims as against Defendants are in violation of

the 5 th
    5th  and 14th
               th
                  Amendments to the United States Constitution, and Article 1, sections 3 and 19

of the Texas Constitution, in that such claims as made are arbitrary, unreasonable, and in

violation of Defendants' rights to due process and equal protection of the law. Plaintiffs
                                                                                Plaintiff's claims

are unconstitutionally vague to the extent that any claims of Plaintiffs against Defendants should
                                               th
be proven beyond a reasonable doubt under the 6
                                              6th Amendment of the United States Constitution,

as opposed to a mere clear and convincing evidence. Defendants further assert that any claim for

punitive damages in a civil matter constitutes an excessive fine in violation of the 88th
                                                                                       th



Amendment to the United States Constitution.

                                               XIV.

       Pursuant to Rule 193.7 of the Texas Rules of Civil Procedure, Defendants hereby place

the parties to this suit on notice of its intent to use all documents produced by the parties in

response to written discovery in all pretrial proceedings and/or at trial of the above-entitled and

numbered cause.

                                          XV.
                                REQUEST FOR DISCLOSURE

       Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Defendants request that

Plaintiff disclose the information set forth in items (a)-(l)
                                                      (a)-(1) of Rule 194.2 of the Texas Rules of

Civil Procedure within thirty (30) days after service of this Request.

       WHEREFORE, PREMISES CONSIDERED, Defendants pray that Plaintiff take nothing

by his suit, that Defendants recover all costs, and for such other and further relief to which

DEFENDANTS DOLLAR TREE, INC. AND DT RETAIL PROPERTIES,
LLC'S ORIGINAL ANSWER AND REQUEST FOR DISCLOSURE                                               PAGE 4
                                                                             8206821 vl
                                                                                     v1 (79656.00088.000)
   Case 3:21-cv-00235-N Document 1 Filed 02/03/21               Page 35 of 36 PageID 35



Defendants may show themselves to be justly entitled, both at law and in equity.

                                            Respectfully submitted,

                                                                 LOGAN PC
                                            KANE RUSSELL COLEMAN LOGAN PC



                                            By:     /s/ Kenneth C. Riney
                                                    Kenneth C. Riney
                                                    State Bar No. 24046721
                                                    E-Mail: kriney@krcl.com
                                                    Clayton S. Carter
                                                    State Bar No. 24120750
                                                    E-Mail: ccarter@krcl.com

                                            901 Main Street, Suite 5200
                                            Dallas, Texas 75202
                                            Telephone:     (214) 777-4257
                                            Facsimile:     (214) 777-4299

                                            ATTORNEYS FOR DEFENDANTS



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of foregoing has been
              28th day of January 2021, as follows:
served on the 28th

       VIA E-S
       VIA      ERVICE: mildred@ktclawfirm.com
           E-SERVICE:   mildred(&,ktclawfirm.com
       Mildred Ashley
       The Law Offices of Kelly T. Curran
       Midtown Office Center
       5720 LBJ Freeway, Suite 440
       Dallas, Texas 75240



                                            /s/ Kenneth C. Riney
                                            Kenneth C. Riney




DEFENDANTS DOLLAR TREE, INC. AND DT RETAIL PROPERTIES,
LLC'S ORIGINAL ANSWER AND REQUEST FOR DISCLOSURE                                              PAGE 5
                                                                            8206821 vl
                                                                                    v1 (79656.00088.000)
                                                                                                                                                                                                                                 I       X
                https   publIc.Igsonlinesolutions.com                                                            Case 3:21-cv-00235-N Document 1 Filed 02/03/21   Page 36 of 36 PageID 36        6'   Search...

   New Online Records Search Inf...      LGS Online Records Account ...         Online Record Search
File   Edit   View   Favorites   Tools   Help                                                                                                                                                                                        X       •

                                                                                                   lb *   *
                                                                                                  * es It

                                                                                                                                       SI

                                                                                                                                                                                            *7
                                                                                                                                                                         t



                                                                                                                           Powered by Local Government Solutions

                                                                                           Search                       Subscriptions                             Cart                                 Log off

                                                                                                                                    Case Number: 20-C-3575

                                                                          ate                  Description                                                                         Pages
                                                                      12/31/2020               PETITION                                                                            17        Preview Document     Add To Cart
                                                                      12/31/2020               ISSUE CITATION                                                                      N/A       No Image On File     No Purchase
                                                                      12/31/2020               ISSUE CITATION                                                                      N/A       No Image On File     No Purchase
                                                                      12/31/2020               REC/FUNDS                                                                           N/A       No Image On File     No Purchase
                                                                      12/31/2020               CITATION ISSUED                                                                     2         Preview Document     Add To Cart
                                                                      12/31/2020               CITATION ISSUED                                                                     2         Preview Document     Add To Cart
                                                                      01/20/2021               CITATION RETURN                                                                     3         Preview Document     Add To Cart
                                                                      01/28/2021               JURY FEE                                                                            N/A       No Image On File     No Purchase
                                                                      01/28/2021               ANSWER/RESPONSE                                                                     5         Preview Document     Add To Cart
                                                                      01/29/2021               REC/FUNDS                                                                           N/A       No Image On File     No Purchase
                                                                          «   < >      »     10 Lines

                                                                          Back to Case List                                                                                                                          Case Info
